                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                             WESTERN DIVISION

STEVEN NELSON
Reg. #14619-010                                                      PETITIONER

V.                        CASE NO. 4:19-CV-613-BRW-BD

ARKANSAS, STATE OF                                                  RESPONDENT

                                    JUDGMENT

      Based on the Order entered today, it is CONSIDERED, ORDERED, and ADJUDGED

that this case is hereby DISMISSED WITHOUT PREJUDICE.

      IT IS SO ORDERED this 30th day of September, 2019.


                                                   Billy Roy Wilson ______________
                                                   UNITED STATES DISTRICT JUDGE
